TERNUS, Justice.
Does a district court have authority in a criminal case to enter an order that in effect prohibits the revocation of the defendant’s driver’s license by the Iowa Department of Transportation (DOT)? We think it does not. Therefore, we sustain the DOT’s petition for writ of certiorari challenging the legality of the district court’s order doing so here.
I. Background Facts and Proceedings.
On May 22, 1993, Garry Lee Schumacher was stopped by a police officer for speeding. Schumacher dropped a marijuana pipe on the floor of the patrol car. A subsequent search of his vehicle revealed a plastic bag of marijuana. Schumacher was charged with operating a motor vehicle while intoxicated (OWI) and possession of a controlled substance. See Iowa Code §§ 321J.2, 124.401(3) (1993). On August 27, 1993, Schumacher pled guilty to the possession charge. The court dismissed the OWI charge.
[[Image here]]
Between the time that Schumacher committed the offense and the time he was convicted, a new law requiring the DOT to revoke the driver’s license of any drug offender became effective. See 1993 Iowa Acts ch. 16, § 4. This law, codified at Iowa Code section 321.209(8) (1995), states:
Mandatory revocation. The department shall upon twenty days’ notice and without preliminary hearing revoke the license or operating privilege of an operator upon receiving a record of the operator’s conviction for any of the following offenses, when such conviction has become final:
8. A controlled substance offense under section 124.401_
The DOT sought to apply this new law to Schumacher. Upon learning of Schumacher’s conviction for possession of a controlled substance, the DOT notified him that his license was revoked pursuant to section 321.209(8).
Schumacher then filed an application for a nunc pro tunc order in his criminal case. He asked that the district court enter an order that section 321.209(8) did not apply to him because his drug offense was committed before the effective date of the statute. The county attorney consented to the entry of such an order. Six months after Schumacher’s conviction, the district court amended its judgment and sentence by adding a statement that the law providing for revocation of drivers’ licenses for drug offenses did not apply to Schumacher.
The DOT filed a petition for writ of certio-rari challenging the district court’s jurisdiction to enter the nunc pro tunc order. Schu-macher resisted on behalf of the district court arguing the district court had a duty to consider and decide the applicability of section 321.209(8) in setting an appropriate sentence. He also asserted that the court merely gave effect to the plea agreement between the county attorney and Schumacher which included an understanding that section 321.209(8) would not apply to Schumacher. We find these arguments unpersuasive and hold that the district court had no authority to decide whether section 321.209(8) applied to Schumacher.
*459II. Scope of Review.
Our review of the district court’s action is to correct errors of law. Backstrom v. Iowa Dist. Ct. for Jones County, 508 N.W.2d 705, 707 (Iowa 1993), cert. denied, — U.S. -, 114 S.Ct. 1566, 128 L.Ed.2d 211 (1994); State v. Iowa Dist. Ct. for Clayton County, 419 N.W.2d 398, 399 (Iowa 1988). We will sustain a writ of certio-rari where the district court acted beyond its authority or jurisdiction. Iowa Dep’t of Transp. v. Iowa Dist. Ct. for Poweshiek County, 530 N.W.2d 725, 726 (Iowa 1995); Backstrom, 508 N.W.2d at 707.
III. Authority of District Court.
The nunc pro tunc proceeding in this criminal case was in essence a request for a declaratory ruling. Schumacher asked the district court to rule that section 321.209 did not apply to him. We have held that when a party seeks a declaratory judgment on a matter “entrusted exclusively in the first instance to an administrative agency,” the court must refuse to issue a ruling unless the action “is indistinguishable in substance from a petition for judicial review and all of the jurisdictional prerequisites for judicial review of agency action” have been met. City of Des Moines v. Des Moines Police Bargaining Unit Ass’n, 360 N.W.2d 729, 730 (Iowa 1985). Declaratory relief is not appropriate “when there is a complete remedy otherwise provided by law that is intended to be exclusive.” Id. at 731. We think an exclusive administrative remedy exists for the declaratory relief sought here.
Section 321.209 expressly confers on the DOT the duty to revoke a driver’s license when that driver has been convicted of a drug offense. Iowa Code §§ 321.209 (“The department shall ... revoke the license ...” (emphasis added)), 4.1(30)(a) (“The word ‘shall ’ imposes a duty.”) (1993). The DOT’s action in revoking a driver’s license is agency action within the meaning of Iowa Code section 17A.2(2). Tindal v. Norman, 427 N.W.2d 871, 873 (Iowa 1988) (agency’s performance of a statutory duty is “agency action” as defined in section 17A.2(2)). Any person who is adversely affected by agency action may seek judicial review of the agency decision. Iowa Code § 17A.19(1) (1993). Most important, the judicial review provisions of chapter 17A are exclusive. Id.; Hollinrake v. Monroe County, 433 N.W.2d 696, 699 (Iowa 1988) (exclusivity of judicial review provision applies to agency’s action in carrying out its statutory duty).
Clearly, Schumacher had an adequate administrative remedy to contest the DOT’s revocation of his driver’s license. Under chapter 17A, he could seek judicial review of the DOT’s decision. Because this remedy is exclusive, the district court had no authority to issue a declaratory ruling unless Schu-macher’s application for nunc pro tunc order met the procedural prerequisites for judicial review under Iowa Code section 17A.19.
We conclude that Schumacher’s application did not meet the statutory prerequisites for judicial review. The primary deficiency in the application is that it did not name the DOT as the respondent as required by Iowa Code section 17A.19(4) (1993) (“The petition for review shall name the agency as respondent....”). Although we have found substantial compliance with this requirement where the agency was simply misnamed, Frost v. S.S. Kresge Co., 299 N.W.2d 646, 648 (Iowa 1980), and where a related department and the executive officer of the agency were named rather than the agency, Buchholtz v. Iowa Department of Public Instruction, 315 N.W.2d 789, 792-93 (Iowa 1982), we cannot find substantial compliance here. Only the parties to the criminal case were named in the caption of Schumacher’s application. No employee of the DOT or a related entity was named as a respondent so as to alert the DOT that the application sought relief from agency action. To find substantial compliance here would effectively nullify the requirement that the agency be named as a respondent. Therefore, we hold that Schu-macher did not substantially comply with section 17A.19(4).1
*460Without the authority obtained in judicial review proceedings, the district court here was without power to consider Schumacher’s application for nunc pro tunc order. This conclusion is similar to our holding in Iowa Department of Transportation v. Iowa District Court for Buchanan County, 504 N.W.2d 897 (Iowa 1993). In that case, the district court in a criminal proceeding directed the DOT to remove from the defendant’s driving record a 1982 conviction for operating while intoxicated. Iowa Dist. Ct. for Buchanan County, 504 N.W.2d at 897. The county attorney did not object to the court’s order, entered long after the criminal conviction became final. Id. The DOT brought a certiorari action challenging the district court’s jurisdiction to enter the order. Id. at 897-98. We concluded that the district court exceeded its authority in ordering the DOT to remove the defendant’s conviction from his driving record because there was no statute that gave the district court in a criminal ease the power to do so. Id. at 898.
The same reasoning applies here. There is no statute that gives the district court in a criminal proceeding the authority to decide whether a license revocation under chapter 321 is appropriate. The district court here acted illegally in doing so. Mandile v. State, 547 So.2d 1062, 1062 (Fla.Dist.Ct.App.1989) (trial court lacked authority in criminal case to suspend defendant’s driver’s license under mandatory revocation statute similar to section 321.209; appellate court concluded that only the department of highway safety and motor vehicles has that power); see Commonwealth v. Bassion, 568 A.2d 1316, 1320 (Pa.Super.Ct.1990) (court in criminal case has no authority to enter an order dealing with license suspension proceedings).
IV. Effect of Plea Agreement.
Schumacher argued in his resistance to the petition for writ of certiorari that the district court’s nunc pro tune order merely gave effect to the plea bargain to which the county attorney agreed. However, the actions of the county attorney do not change our conclusion that the district court had no authority to determine whether section 321.209 applied to Schumacher.
There are two ways to view the county attorney’s agreement that section 321.209 did not apply here. In one sense, Schumacher may have viewed the county attorney’s action as an authoritative decision on whether section 321.209 applies where the drug offense was committed before the effective date of the statute. On the other hand, the county attorney’s action could be seen as an agreement to waive a license revocation, which the DOT could otherwise seek, in return for Schumacher’s guilty plea. However we view the plea agreement here, the county attorney had no authority to do what he did.
We note at the outset that the county attorney does not have any independent authority to issue declaratory rulings on the applicability of the revocation provisions of chapter 321 or to adjudicate the rights of license holders under chapter 321. The DOT is, in the first instance, charged with the responsibility to interpret and enforce the motor vehicle laws governing the revocation of drivers’ licenses. Iowa Code § 321.2 (1993) (“The state department of transportation shall administer and enforce the provisions of this chapter.”); Heidemann v. Sweitzer, 375 N.W.2d 665, 668 (Iowa 1985).
Additionally, the county attorney did not represent the DOT in the plea negotiations. First, the DOT was not a party to the criminal case. State v. Juarez, 345 N.W.2d 801, 802 (Minn.Ct.App.1984) (parties to criminal proceedings and revocation proceedings are not the same because the state, which prosecutes the criminal case through the local prosecuting attorney, is not the same party as the commissioner of public safety who initiates the revocation proceeding). Secondly, unless specifically provided otherwise, the attorney general, not the county attorney, represents the DOT. Iowa Code § 307.23 *461(1993); accord State v. House, 291 Minn. 424, 192 N.W.2d 93, 95 (1971) (attorney general, not county attorney, represents state’s interests with respect to revocation of drivers’ licenses).
Because the county attorney did not represent the DOT in the criminal proceedings and had no independent authority, any representation by the county attorney that section 321.209 did not apply to Schumacher is not binding on the DOT. Cf. Bassion, 568 A.2d at 1320 (because department of transportation was not a party to criminal proceeding, any order entered in criminal case concerning the defendant’s operating privileges would not be binding on the department).
For the same reasons, a county attorney does not have the authority to waive the applicability of section 321.209 as part of plea bargaining in a criminal case. State v. House, 192 N.W.2d at 95 (holding that county attorney had no authority to agree during plea negotiations that defendant’s driver’s license would not be revoked); Commonwealth v. Lefever, 533 A.2d 501, 503 (Pa.Commw.Ct.1987) (holding that district attorney had no power during plea bargaining to bind the state department of transportation to forego license suspension). The administrative penalties of chapter 321 are independent of the criminal sanctions of chapter 124. Iowa DistCt. for Buchanan County, 504 N.W.2d at 898 (recognizing the “clear separation between criminal proceedings involving operating-while-intoxicated prosecutions and administrative proceedings such as the revocation of a motor vehicle license”); Heidemann, 375 N.W.2d at 668 (“license revocation proceedings are separate and distinct from criminal charges arising from the same incident, and ‘[e]ach action proceeds independently of the other’ ”) (quoting Krueger v. Fulton, 169 N.W.2d 875, 877 (Iowa 1969)); Lefever, 533 A.2d at 503. The fact that a section 321.209(8) revocation is a quasi-criminal penalty, Hills v. Iowa Department of Transportation, 534 N.W.2d 640, 642 (Iowa 1995), does not change the fact that the proceeding to impose that penalty is administrative and is separate from any related criminal charges.
Finally, our conclusion that the county attorney had no authority to make the plea agreement he did is also supported by our opinion in Iowa District Court for Poweshiek County. In that case, we held that the county attorney had no discretion to agree to a two-year revocation rather than the six-year revocation required by the applicable statute. Iowa Dist. Ct. for Poweshiek County, 530 N.W.2d at 728. Our decision was based in part on the fact that the six-year revocation provision was mandatory. Id.
Revocations under section 321.209 are also mandatory. Iowa Code §§ 321.209 (“The department shall ... revoke the license ... ”) (emphasis added)), 4.1(30)(a) (“The word ‘shall ’ imposes a duty.”). We can think of no reason to interpret this statute as giving the county attorney, who is not even responsible for enforcement of the statute, the discretion to waive its application. Cf. State v. Pettit, 360 N.W.2d 833, 836 (Iowa 1985) (license revocation required by former Iowa Code section 321.281(9)(a) (1983) for third offense drunk driving was mandatory and district court had no discretion not to order license revocation); see State v. R.N., 597 So.2d 862, 863 (Fla.Dist.Ct.App.1992) (statute directing revocation of driving privileges of juveniles possessing alcoholic beverages did not allow the trial court discretion to apply the statute). Because the revocation required by section 321.209 is mandatory, the county attorney could not use it as a bargaining chip in criminal plea negotiations.2
V. Summary.
We conclude that the district court had no authority to adjudicate the applicability of *462section 321.209(8) in this criminal proceeding. Nor can the court’s action be justified on the basis that the court merely gave effect to the plea bargain between the county attorney and Schumacher because the county attorney had no authority in plea negotiations to bind the DOT.
WRIT SUSTAINED.
All Justices concur except SNELL, J., who dissents.

. Additionally, Schumacher’s application did not include a concise statement of the “facts on which venue is based” as required by section 17A.19(4)(c). A petition for judicial review may *460be filed in Polk County or in the county where the petitioner resides. Iowa Code § 17A.19(2) (1993). Schumacher did not file his application in Polk County and there are no facts in the application which reveal whether Schumacher resided in Bremer County when he filed the application. Finally, Schumacher filed no affidavit that the application was mailed to the DOT as required by section 17A.19(2).


. The fact that ultimately the DOT may not have been successful in revoking Schumacher's license under section 321.209(8), see Hills v. Iowa Department of Transportation, 534 N.W.2d 640 (Iowa 1995), is irrelevant to whether the county attorney had the power to use a potential license revocation as a bargaining item during plea negotiations. The determinative fact is that under the statutory scheme, license revocation is not part of the criminal sentence but rather is imposed administratively. Consequently, the county attorney had no authority in a criminal case to decide whether to forego an administrative penalty.